DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 8/2/22 has been entered.
	2. Claims 1-5, 7-12 and 14-19 remain pending within the application.
	3. The amendment filed 8/2/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-5, 7-12 and 14-19. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal United States Patent Application Publication US 2018/0121429 in view of White United States Patent Application Publication US 2013/0246383 in further view of Cai United States Patent Application Publication US 2007/0233861.
Regarding claim 1, Agrawal discloses a method for managing content relevancy, the method comprising: 
collecting a plurality of data, wherein the plurality of data includes document data, document access data and user data (Agrawal, para [0087], collects click data representing access data; Agrawal, para [0088], collects user browsing pattern data representing user data; Agrawal, para [0089], collects text analysis data of a page representing document data); 
analyzing the plurality of data (Agrawal, para [0087-89], each type of data is collected by its own corresponding analyzer (415, 416, 418) and analyzes said collected data sets); 
retrieving topic model content based on the plurality of data (Agrawal, para [0098], stores and retrieves topic data structure); 
building a machine learning (ML) model to determine one or more topics contained in the topic model content (Agrawal, para [0051], builds model utilizing retrieved data).
	Agarwal does not disclose:
generating a heatmap based on the user data; 
building a content relevancy model (CRM) based on the ML model and the heatmap;
determining an action state for the document data, wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document; and 
storing the CRM.
	White discloses:
generating a heatmap based on the user data (White, para [0069], generates heat map with the extraction mechanism); 
building a content relevancy model (CRM) based on the ML model and the heatmap (White, para [0062], extraction module passes event data and feature information to a combination of modules including a relevance model 314); 
determining an action state for the document data (White, para [0065], determines metadata of documents); and 
storing the CRM (White, para [0073], periodically stores updated model data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).
Agarwal in view of White does not disclose:
wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document.
Cai discloses:
wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document (Cai, para [0070] and [0108], threshold values used to determine whether to forward (reshare), delete (retire), further analyze (stay as-is for a period) and then decide whether to update the data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the action state of While to include a range of decisions to include based on the teachings of Cali. The motivation for doing so would have been to provide rule-based filtering of document data (Cali, para [0011]).

Regarding claim 2, Agrawal in view of White in further view of Cai discloses the method of claim 1. Agrawal additionally discloses wherein the document data includes information relating to a document content, a document topic, a document domain or a document subject matter, wherein the document access data includes information relating to when, by whom, how often or for what purpose a document is accessed (Agrawal, para [0089], collects text analysis data of a page representing document data).

Regarding claim 4, Agrawal in view of White in further view of Cai discloses the method of claim 1. Agrawal additionally discloses wherein the ML model determines a plurality of topics contained in the document data and the document access data (Agrawal, para [0093], generates topical results).

Regarding claim 5, Agrawal in view of White in further view of Cai discloses the method of claim 1. White additionally discloses wherein the heatmap is generated based on a plurality of content read by the user, wherein the plurality of content read by a user is captured with a front facing camera (White, para [0041], camera facing user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).

Regarding claim 7, Agrawal in view of White in further view of Cai discloses the method of claim 1. White additionally discloses wherein the action state is updating metadata of a document (White, para [0065],updates ordering based on increasing or decreasing metadata ranges of documents).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).

Regarding claim 8, Agrawal discloses a computer system for managing content relevancy, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising: 
collecting a plurality of data, wherein the plurality of data includes document data, document access data and user data (Agrawal, para [0087], collects click data representing access data; Agrawal, para [0088], collects user browsing pattern data representing user data; Agrawal, para [0089], collects text analysis data of a page representing document data); 
analyzing the plurality of data (Agrawal, para [0087-89], each type of data is collected by its own corresponding analyzer (415, 416, 418) and analyzes said collected data sets); 
retrieving topic model content based on the plurality of data (Agrawal, para [0098], stores and retrieves topic data structure); 
building a machine learning (ML) model to determine one or more topics contained in the topic model content (Agrawal, para [0051], builds model utilizing retrieved data).
	Agarwal does not disclose:
generating a heatmap based on the user data; 
building a content relevancy model (CRM) based on the ML model and the heatmap;
determining an action state for the document data, wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document; and 
storing the CRM.
	White discloses:
generating a heatmap based on the user data (White, para [0069], generates heat map with the extraction mechanism); 
building a content relevancy model (CRM) based on the ML model and the heatmap (White, para [0062], extraction module passes event data and feature information to a combination of modules including a relevance model 314); 
determining an action state for the document data (White, para [0065], determines metadata of documents); and 
storing the CRM (White, para [0073], periodically stores updated model data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).
Agarwal in view of White does not disclose:
wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document.
Cai discloses:
wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document (Cai, para [0070] and [0108], threshold values used to determine whether to forward (reshare), delete (retire), further analyze (stay as-is for a period) and then decide whether to update the data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the action state of While to include a range of decisions to include based on the teachings of Cali. The motivation for doing so would have been to provide rule-based filtering of document data (Cali, para [0011]).

Regarding claim 9, Agrawal in view of White in further view of Cai discloses the computer system of claim 8.  Agrawal additionally discloses wherein the document data includes information relating to a document content, a document topic, a document domain or a document subject matter, wherein the document access data includes information relating to when, by whom, how often or for what purpose a document is accessed (Agrawal, para [0089], collects text analysis data of a page representing document data).

Regarding claim 11, Agrawal in view of White in further view of Cai discloses the computer system of claim 8.  Agrawal additionally discloses wherein the ML model determines a plurality of topics contained in the document data and the document access data (Agrawal, para [0093], generates topical results).

Regarding claim 12, Agrawal in view of White in further view of Cai discloses the computer system of claim 8.  White additionally discloses wherein the heatmap is generated based on a plurality of content read by the user, wherein the plurality of content read by a user is captured with a front facing camera (White, para [0041], camera facing user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).

Regarding claim 14, Agrawal in view of White in further view of Cai discloses the computer system of claim 8.  White additionally wherein the action state is updating metadata of a document (White, para [0065],updates ordering based on increasing or decreasing metadata ranges of documents).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).

Regarding claim 15, Agrawal discloses a computer program product for managing content relevancy, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
collecting a plurality of data, wherein the plurality of data includes document data, document access data and user data (Agrawal, para [0087], collects click data representing access data; Agrawal, para [0088], collects user browsing pattern data representing user data; Agrawal, para [0089], collects text analysis data of a page representing document data); 
analyzing the plurality of data (Agrawal, para [0087-89], each type of data is collected by its own corresponding analyzer (415, 416, 418) and analyzes said collected data sets); 
retrieving topic model content based on the plurality of data (Agrawal, para [0098], stores and retrieves topic data structure); 
building a machine learning (ML) model to determine one or more topics contained in the topic model content (Agrawal, para [0051], builds model utilizing retrieved data).
	Agarwal does not disclose:
generating a heatmap based on the user data; 
building a content relevancy model (CRM) based on the ML model and the heatmap;
determining an action state for the document data, wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document; and 
storing the CRM.
	White discloses:
generating a heatmap based on the user data (White, para [0069], generates heat map with the extraction mechanism); 
building a content relevancy model (CRM) based on the ML model and the heatmap (White, para [0062], extraction module passes event data and feature information to a combination of modules including a relevance model 314); 
determining an action state for the document data (White, para [0065], determines metadata of documents); and 
storing the CRM (White, para [0073], periodically stores updated model data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).
Agarwal in view of White does not disclose:
wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document.
Cai discloses:
wherein the action state is based on a probability threshold range from stay as-is, promote and reshare, update and refresh, and retire a document (Cai, para [0070] and [0108], threshold values used to determine whether to forward (reshare), delete (retire), further analyze (stay as-is for a period) and then decide whether to update the data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the action state of While to include a range of decisions to include based on the teachings of Cali. The motivation for doing so would have been to provide rule-based filtering of document data (Cali, para [0011]).

Regarding claim 16, Agrawal in view of White in further view of Cai discloses the computer program product of claim 15. Agrawal additionally discloses wherein the document data includes information relating to a document content, a document topic, a document domain or a document subject matter, wherein the document access data includes the information relating to when, by whom, how often or for what purpose a document is accessed (Agrawal, para [0089], collects text analysis data of a page representing document data).

Regarding claim 18, Agrawal in view of White in further view of Cai discloses the computer program product of claim 15. Agrawal additionally wherein the ML model determines a plurality of topics contained in the document data and the document access data (Agrawal, para [0093], generates topical results).

Regarding claim 19, Agrawal in view of White in further view of Cai discloses the computer program product of claim 15. White additionally wherein the heatmap is generated based on a plurality of content read by the user, wherein the plurality of content read by a user is captured with a front facing camera (White, para [0041], camera facing user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include integrating a heat map and relevancy model. The motivation for doing so would have been to be useful when determining whether users interact with new features and how user behavior changes following an introduction of the new features (White, para [0069]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal United States Patent Application Publication US 2018/0121429 in view of White United States Patent Application Publication US 2013/0246383 in further view of Cai United States Patent Application Publication US 2007/0233861 as modified by Jia United States Patent Application Publication US 2016/0292734.
Regarding claim 3, Agrawal in view of White in further view Cai discloses the method of claim 1. Agrawal in view of White does not disclose wherein the topic model content includes analytics engine data and crowdsourced data.
Jia discloses a topic model content includes analytics engine data and crowdsourced data.
(Jia, para [0056-57], sentiment analysis data and crowdsourced information used in machine learning model)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic model content to include analytic engine data and crowdsourced data. The motivation for doing so would have been to deliver precise information to the correct users (Jia, para [0005]).

Regarding claim 10, Agrawal in view of White in further view Cai discloses the computer system of claim 8. Agrawal in view of White does not disclose wherein the topic model content includes analytics engine data and crowdsourced data.
Jia discloses a topic model content includes analytics engine data and crowdsourced data.
(Jia, para [0056-57], sentiment analysis data and crowdsourced information used in machine learning model)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic model content to include analytic engine data and crowdsourced data. The motivation for doing so would have been to deliver precise information to the correct users (Jia, para [0005]).

Regarding claim 17, Agrawal in view of White in further view Cai discloses the computer program product of claim 15. Agrawal in view of White does not disclose wherein the topic model content includes analytics engine data and crowdsourced data.
Jia discloses a topic model content includes analytics engine data and crowdsourced data.
(Jia, para [0056-57], sentiment analysis data and crowdsourced information used in machine learning model)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the topic model content to include analytic engine data and crowdsourced data. The motivation for doing so would have been to deliver precise information to the correct users (Jia, para [0005]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178